Citation Nr: 1545874	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  10-05 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for skin cancer due to sun exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The Veteran served on active duty from January 1962 to January 1970.

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2014, the Board remanded the claim for additional development.


FINDING OF FACT

In August 2015, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw the issue of entitlement to service connection for skin cancer due to sun exposure.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for skin cancer due to sun exposure by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

A review of the claims folder shows that in January 2009, the RO denied a claim for service connection for skin cancer.  The Veteran appealed.  In July 2014, the Board remanded the claim for additional development.  In August 2015, the RO again denied the claim; it characterized the issue as "entitlement to service connection for skin cancer or a skin disability diagnosed as seborrheic keratosis or cysts with lesions of the arms, abdominal wall, and face."  The Veteran has since indicated that he desires to withdraw his appeal as to this issue.  Specifically, in a statement, received in August 2015, the Veteran stated that he wanted to withdraw his appeal.  See also Veteran's representative's letter, received in October 2015.

As there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal on the issue listed above.  It is dismissed.  

ORDER

This issue of entitlement to service connection for skin cancer due to sun exposure is dismissed.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


